Exhibit 10.1
                                                                                        

Confidential   July 15, 2014

 
July 15, 2014
 
Tech 9 Inc.
Robert Oswald, CEO
205-5401 Eglinton Ave West
Toronto, ON M9C 5K6
 
Dear Mr. Oswald:
 
This Letter of Intent (the "L01") is made and entered into as of the 15th day of
July 2014 between Perk International, Inc. a company formed under the laws of
the State of Nevada (hereinafter referred to as "Perk"), and Tech 9 Inc.
(hereinafter referred to as "Tech9 "), a Corporation formed under the laws of
the Province of Ontario and the persons executing this Agreement listed on the
signature page hereto (referred to collectively as the "PERK Shareholders" and
"TECH9 shareholders).
 
The purpose of this letter is to set forth certain understandings between PERK
and its principal shareholders, and TECH9 . Both parties hereto shall be bound
by their individual rights and obligations with respect to the matters contained
herein. The contemplated transactions are:
 
PERK desires to acquire all the Common Stock representing 100% ownership of
TECH9 and TECH9 wishes to have all its common stock representing 100% ownership
of TECH9 acquired by PERK, on terms and conditions to be set forth in a Share
Exchange Agreement ("SEA") (the "Exchange" or "Exchange Offer"), so that TECH9
will become a wholly owned subsidiary of the Perk.
 
1.     Perk International, Inc. is a fully registered and current reporting
company with the US Securities and Exchange Commission (the "SEC"). The
Company's capitalization as of this day is as follows:
 

a. Authorized Common shares:
250,000,000
75,000,000 issued
b.
Common shares Restricted:
45,000,000
 
c.
Common shares:
30,086,668
 
d.
Warrants:
29,913,332
(one warrant and $0.15 buys one share of common stock. The underlying share of
common stock is registered via an S-1 Registration statement)

 
2.     The current business operation in PERK will be discontinued and the two
current Officers and Directors will then resign as Officers and Directors and
retire the 45,000,000 shares of restricted stock currently owned by them
(22,500,000 shares each) . These shares will be retired to PERK Treasury.
 
3.     TECH9 insiders will then exchange 100% of their equity ownership in TECH9
for 70,000,000 shares of restricted PERK shares which will be issued by PERK
Treasury. Robert Oswald and Matt O'Brien will then be installed as new Officers
and Directors of Perk.
 
4.     Capitalization at time SEA is Executed and Dated:
 

a.
Authorized shares:
250,000,000
100,000,000 Issued
b.
OS owned by Tech9 shareholders:
70,000,000
(Restricted)
c.
CIS legacy shareholders:
30,086,668
(Free)
d.
Warrants:
29,913,332
(The number of free trading shares may increase while the same amount of
Warrants may decrease prior to the SEA being executed if additional warrants are
exercised into common stock).

 
 
 

--------------------------------------------------------------------------------

 
 
5.     Any and all accrued salaries due Robert Oswald and Matt O'Brien per their
individual employment agreements with Tech9 will be cancelled as of this date.
From t is date forward they can commence accruing salary. Based on emloyment 
contracts in  place.
 
6.     Tech9 management shall enter into employment agreements at current levels
of compensation and such compensation shall remain until such time as the
company has net free cash flow.
 
7.      No material adverse change may occur in business (loss of a major
order/client), operations, or financial condition of Tech9 which shall include:
 
 
i.
a material adverse change in the financial condition or creditworthiness of
Tech9 or any guarantor,

 
 
ii.
a material adverse effect relating to Tech9 's ability to perform its
obligations or responsibilities under any loan documents, and

 

 
iii.
a material adverse change concerning the validity or enforceability of any loan
documents.

 
8.     Tech9 is not a party to any material litigation within the past two years
or the subject of any threat of material litigation, Litigation shall be deemed
"material" if the amount at issue exceeds the lesser of $10,000 per matter or
$25,000 in the aggregate.
 
9.     Tech9 will undergo two years audit and interim financial statement
prepared by SEC qualified auditor which must be completed within 60 days from
the date the LOI is executed. Such audited financial statements shall be made
part of the Supper 8K Perk is to file within 4 days after execution of the SEA.
The cost for the audit and preparation of the Supper 8K will be covered by Tech9
. Tech9 's non-compliance will cause the LOI to be cancelled and or SEA to be
unwound.
 
10.   Tech9 will cover the cost of all future financial filings (quarterly and
annual reports) from the dated SEA onward.
 
11.   Tech9 guarantees it will continue to be a current filer with the SEC.
 
12.   Tech9 guarantees that it will provide (or its attorney) any and all
opinion letters, brokerage firm deposit letters, waivers for medallion signature
guarantee (providing shareholder provides proof of he/she is via passport or
driver's license) or any document a brokerage firm requires for purposes of
depositing shares into a brokerage firm. A violation of this covenant will be
deemed to have transpired if Tech9 does not provide necessary documentation
within 5 days of written notification. Each violation will result in a mandatory
$10,000 payment to the shareholder per occurrence.
 
13.    New Management will be prohibited from doing the following for 18 months
from the date the SEA is executed:
 
 
a.
Sell common stock or any instrument converting into common stock (Convertible
Debt or Convertible Preferred, Warrants, etc.) below $0.15 per share.

 
b.
Reverse split the common stock.

 
c.
Issue any instruments that have voting rights superior than the company's common
stock.

 
 
2

--------------------------------------------------------------------------------

 
 
 
d.
No cashless exercise for warrants.

 
e.
No S-8 options exercisable below $0.15.

 
f.
Implement Section 9 (Redemption of Warrants) of Investor Warrants dated Jan 8,
2014 providing that at least 25% of the warrants have not been exercised
(warrant agreement attached).

 
A violation of anyone of these covenants will trigger standard Anti-dilution
provisions for all shareholders so that legacy shareholders are brought back to
their ownership percentage level prior to such violation occurring.
 
14.   The Company currently has a S-1 registration statement outstanding which
covers the underlying common stock of the warrants. This Registration Statement
went effective September 30, 2013. Tech9 Management guarantees to keep the
current registration statement effective by filing a post effective registration
statement until the expiration (September 30, 2017) of the warrants providing
that a minimum of 25% of the warrants have not been exercised. Tech9 will cover
all associated costs of such registration. A new Post Effective Registration
statement needs to be filed in September 2014. Only shares underlying the
current warrants outstanding may be registered in the registration statement.
 
This Letter of Intent shall be governed by and construed in accordance with the
laws of the State of Nevada, without giving effect to the principles of
conflicts of law thereof.
 
If the foregoing correctly states the general understanding that has been
reached between us, please so indicate by signing in the space provided and
returning this letters to us.
 

/s/ Andrew Gaudet
Andrew Gaudet,President
Perk International Inc.
  /s/ Robert Oswald  Robert Oswald, President
Tech 9 Inc.
  /s/ Matt O'Brien Matt O'Brien
Corporate Secretary

 
 
3 

--------------------------------------------------------------------------------